Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to an application filed March 29, 2019. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borzycki et al. (US 8,613,070 B1).

With respect to claim 1, Borzycki discloses a system, comprising:
a computing device comprising at least one processor and at least one memory (Col. 3, lines 48-55, computing device with memory and processor); and
machine-readable instructions stored in the at least one memory, wherein the instructions, when executed by the at least one processor (Col. 3, lines 48-55), cause the computing device to at least:

determine a workflow action to perform based on the at least one event (Col. 105, line 58 to Col. 106, line 21, proxy receives request for an enterprise resource and initiates an authentication process to authenticate user of device requesting the resource);
identify a user account based on at least one of: the workflow action, and the at least one event (Col. 47, line 38 to Col. 48, line 25, determining an account type to access, such as a personal account type);
transmit, to a client device associated with the user account, a command to present the workflow action using a user interface device of the client device (Col. 70, lines 36-58, providing credentials, such as passwords, to gain access to resources); 
identify a user indication to perform the workflow action (Col. 70, lines 36-58, user is requesting to gain access to resources); 
identify authentication data for the network service based on a single sign-on (SSO) token associated with the user account (Col. 3, lines 41-45 and Col. 22, lines 39-45, SSO credential for allowing access to enterprise resources), the user account being authenticated with an identity manager that provides the SSO token (Col. 3, lines 55-60, resource manager provides SSO credential); and
automatically perform the workflow action using the network service, wherein an authentication with the network service is completed based on 
With respect to claim 2, Borzycki discloses the system of claim 1, wherein the event comprises at least one of: an email message, a short message service (SMS) message, a messaging service message, an interaction with a client application, and an update of an enterprise record (Col. 64, lines 63-67).
With respect to claim 3, Borzycki discloses the system of claim 1, wherein the event comprises a user identity associated with the user account (Col. 71, lines 13-28), and the user account is identified based on the user identity (Col. 71, lines 29-35, identifying entities).
With respect to claim 4, Borzycki discloses the system of claim 1, wherein the enterprise specifies the network service to perform the workflow action (Col. 3, lines 55-64, accessing the requested resources at a particular enterprise).
With respect to claim 5, Borzycki discloses the system of claim 4, wherein the instructions, when executed by the at least one processor, cause the computing device to at least:
identify a selection of a user interface element of an administrative user interface associated with the enterprise (Col. 3, lines 55-64 and Col. 27, lines 41-51, user selecting content to transfer to another device; the content is an enterprise resource), wherein the selection of the user interface element specifies the network service to perform the workflow action (Col. 3, lines 55-64, accessing the requested resources at a particular enterprise).
With respect to claim 6, Borzycki discloses the system of claim 1, wherein the user account is identified based on a defined responsibility associated with the workflow action (Col. 47, line 38 to Col. 48, line 25).
With respect to claim 7, Borzycki discloses the system of claim 1, wherein the user indication to perform the action comprises: a voice command detected using the client device, or selection of a user interface element rendered on the client device (Col. 27, lines 41-51, user selecting content to send to another device).
With respect to claim(s) 8-20, the non-transitory medium and method of claim(s) 8-20 does/do not limit or further define over the system of claim(s) 1-7. The limitations of claim(s) 8-20 is/are essentially similar to the limitations of claim(s) 1-7. Therefore, claim(s) 8-20 is/are rejected for the same reasons as claim(s) 1-7. Please see rejection above.	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                             June 4, 2021